                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       9480 S. Eastern Ave., Ste. 252
                                                     3 Las Vegas, NV 89123
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       E-mail: vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Plaintiff

                                                     6
                                                                                      UNITED STATES DISTRICT COURT
                                                     7
                                                                                            DISTRICT OF NEVADA
                                                     8
                                                         VERNON NELSON,                                    Case No.: 2:18-cv-01973-RFB-GWF
                                                     9
                                                                               Plaintiff,                       AMENDED ORDER
                                                    10
                                                         v.                                                    STIPULATION AND ORDER FOR
                                                    11                                                          DISMISSAL WITH PREJUDICE
THE LAW OFFICE OF VERNON NELSON




                                                       COX COMMUNICATIONS LAS VEGAS,
                                                    12 INC., CREDIT CONTROL CORPORATION,
                                                       EXPERIAN INFORMATION SOLUTIONS,
                                                    13 INC., STELLAR RECOVERY, INC.,
                                  ATTORNEY AT LAW




                                                       CONVERGENT OUTSOURCING, INC.,
                                                    14 EQUIFAX INFORMATION SERVICES,
                                                       INC., and TRANSUNION, LLC,
                                                    15
                                                                              Defendants.
                                                    16

                                                    17          Plaintiff Vernon Nelson, by and through his attorney, the Law Office of Vernon Nelson, and
                                                    18 Defendant Equifax Information Services, LLC (“Equifax”), by and through its attorney of record

                                                    19 Clark Hill PLLC, hereby stipulate and agree that this action be dismissed in its entirety with

                                                    20 prejudice with each party to bear their own attorneys’ fees and costs.

                                                    21 / / /

                                                    22 / / /

                                                    23 / / /

                                                    24 / / /

                                                    25 / / /

                                                    26 / / /

                                                    27 / / /

                                                    28 / / /
 1         IT IS SO STIPULATED on this 21st day of March, 2019.

 2
     THE LAW OFFICE OF VERNON NELSON                 CLARK HILL, PLLC
 3

 4   By: /s/ Vernon Nelson                           _/s/ Jeremy Thompson____________
     VERNON A. NELSON, JR.                           JEREMY J. THOMPSON
 5   Nevada Bar No. 6434                             Nevada Bar No. 12503
 6   9480 S. Eastern Avenue, Suite 252               CLARK HILL, PLLC
     Las Vegas, NV 89123                             3800 Howard Hughes Parkway, Suite 500
 7   T: 702-476-2500 | F: 702-476-2788               Las Vegas, NV 89169
 8   E-mail: vnelson@nelsonlawfirmlv.com             Attorneys for Defendant
     Attorneys for Plaintiff
 9
10
                          ORDER OF DISMISSAL WITH PREJUDICE
11

12        Based on the parties’ stipulation and good cause appearing, IT IS SO ORDERED that THIS
   ACTION IS DISMISSED with prejudice, each side to bear its own fees and costs. The Clerk of
13 Court is directed to CLOSE THIS CASE.

14
                                                ________________________________
15                                              RICHARD F. BOULWARE, II
                                                   ________________________________
                                                UNITED
                                                   GeorgeSTATES    DISTRICT JUDGE
                                                         W. Foley, Jr.
16
                                                   United
                                                 DATED thisStates Magistrate Judge
                                                             22nd day of March, 2019.
17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
